Citation Nr: 0820737	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-28 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an earlier effective date prior to November 
29, 2004, for the grant of service connection for type II 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for type II 
diabetes mellitus and assigned a 20 percent disability 
evaluation effective from November 29, 2005.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  During the pendency of the 
appeal, a June 2006 rating decision assigned November 29, 
2004, as the effective date for the grant of service 
connection.  However, the veteran has continued his appeal.

The Board also observes that the issue of entitlement to 
service connection for sarcoidosis is on appeal.  However, 
that issue is the subject of a separate decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reason for remand:  To schedule the veteran for a hearing 
before the Board at the RO in Cleveland, Ohio.


The veteran submitted a VA Form 9 in April 2008 in which he 
indicated that he wanted to have a hearing before the Board 
at a local VA office.  He has not yet been provided such a 
hearing in connection with his claim for earlier effective 
date for the grant of service connection for type II diabetes 
mellitus.  The failure to afford the veteran a hearing would 
amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) 
(2007).  Therefore, the veteran should be scheduled for such 
a hearing at that RO in Cleveland, Ohio.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


The RO should take appropriate steps in 
order to clarify whether the veteran 
still wants a hearing before the Board 
in connection with his claim for an 
earlier effective date for the grant of 
service connection for type II diabetes 
mellitus.  If so, the RO should schedule 
the veteran for a personal hearing with 
a Veterans Law Judge of the Board at the 
local office, in accordance with his 
request.  The veteran should be notified 
in writing of the date, time, and 
location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, the 
claims file should be returned to the 
Board, in accordance with appellate 
procedures.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

